DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Geza C. Ziegler Jr. on 12/02/2021.
In Claim 1, lines 8-24, the recitation:
    “(iii) identify an overcharged cell or a discharged cell in the battery, using the state of charge of each of the plurality of cells, or the reference value associated with the battery; and
(iv) determine a charge differential between state of charge of the overcharged  cell or the discharged cell and the reference value associated with the battery; and
(c) a second control unit configured to arrange charge transfer between the overcharged cell or the discharged cell, and remaining pack of cells in the battery via the plurality of reactive charge transfer units;

(i) dividing the charge differential of the overcharged cell or the discharged cell based on a number of cells in the remaining pack of cells; and 
(ii) arranging parallel transfer of divided charge differential between the
overcharged cell or the discharged cell and each of the cells in the remaining pack of cells in the battery via the plurality of reactive charge transfer units”

has been replaced with:
--      (iii) identify a state of charge of an overcharged cell or a discharged cell in the battery, using the state of charge of each of the plurality of cells, or the reference value associated with the battery; and
(iv) determine a charge differential between the state of charge of the overcharged  cell or the discharged cell and the reference value associated with the battery; and
(c) a second control unit configured to arrange a charge transfer between the overcharged cell or the discharged cell, and a remaining pack of cells in the battery via the plurality of reactive charge transfer units;
wherein the first control unit and the second control unit are configured to function iteratively until cell balancing is attained, and wherein the second control unit is configured to arrange the charge transfer by:

(ii) arranging parallel transfer of the divided charge differential between the
overcharged cell or the discharged cell and each cells in the remaining pack of cells in the battery via the plurality of reactive charge transfer units. – 

In Claim 4, lines 1-2, the recitation “A system of claim 1, wherein the first
control unit is operable to control the second control unit.” has been replaced with:
-- The system of claim 1, wherein the first control unit is configured to control the second control unit. --

In Claim 5, line 1, the recitation “A system of claim 1” has been replaced with:
-- The system of claim 1 –

In Claim 6, lines 1-3, the recitation “A system of claim 1, wherein each of the
plurality of reactive charge transfer units comprises a transformer, wherein a respective transformer is associated with a respective cell.” has been replaced with:
-- The system of claim 1, wherein each of the plurality of reactive charge transfer units comprises a transformer, wherein a respective transformer is associated with a respective cell of the plurality of cells. --

In Claim 7, lines 1-4, the recitation “A system of claim 6, wherein each of the
has been replaced with:
-- The system of claim 6, wherein the transformer comprises a first side and a second side, wherein the first side of the transformer is connected with the respective cells and the second sides of the plurality of transformers is connected with the plurality of cells in the battery. --

In Claim 8, lines 1-4, the recitation “A system of claim 6, wherein the reactive
charge transfer unit further comprises a pair of first and second switching elements operable to control charge transfer between the overcharged or discharged cell and remaining pack of cells in the battery.” has been replaced with:
-- The system of claim 6, wherein a reactive charge transfer unit of the plurality of reactive charge transfer units further comprises a pair of first and second switching elements configured to control the charge transfer between the overcharged cell or the discharged cell and the remaining pack of cells in the battery. --

In Claim 9, lines 1-3, the recitation “A system of claim 6, wherein the pair of first 
and second switching elements is associated with first side and second side of the transformer, respectively.” has been replaced with:
-- The system of claim 6, wherein the pair of first and second switching elements is associated with the first side and the second side of the transformer, respectively.--
In Claim 10, line 1, the recitation “A system of claim 8” has been replaced with:
-- The system of claim 8 --

In Claim 11, lines 1-22, the recitation:
    “A method for balancing a battery having a plurality of cells connected in series, characterized in that the method comprising:
	(a)  determining a state of charge of each of the plurality of cells;
	(b)  determining a reference value associated with the battery;
	(c)  identifying an overcharged cell or a discharged cell in the battery, using the state of charge of each of the plurality of cells, or the reference value associated with the battery;
	(d)  determining a charge differential between state of charge of the overcharged  cell or the discharged cell and the reference value associated with the battery;
	(e)  arranging charge transfer between the overcharged cell or the discharged cell, and remaining pack of cells in the battery; and
	(f)  iteratively performing steps (a) to (e) until cell balancing is attained,
	wherein arranging charge transfer between the overcharged cell or the discharged cell and remaining pack of cells in the battery comprises:
	(i) dividing the charge differential of the overcharged cell or the discharged cell based on number of cells in the remaining pack of cells, and 
”
has been replaced with:
     -- A method for balancing a battery having a plurality of cells connected in series, the method comprising:
	(a)  determining a state of charge of each of the plurality of cells;
	(b)  determining a reference value associated with the battery;
	(c)  identifying a state of charge of an overcharged cell or a discharged cell in the battery, using the state of charge of each of the plurality of cells, or the reference value associated with the battery;
	(d)  determining a charge differential between the state of charge of the overcharged  cell or the discharged cell and the reference value associated with the battery;
	(e)  arranging a charge transfer between the overcharged cell or the discharged cell, and a remaining pack of cells in the battery; and
	(f)  iteratively performing steps (a) to (e) until cell balancing is attained,
	wherein arranging the charge transfer between the overcharged cell or the discharged cell and  the remaining pack of cells in the battery comprises:
	(i) dividing the charge differential based on number of cells in the remaining pack of cells, and 


   In Claim 13, lines 1-3, the recitation “A method of claim 11, wherein identifying an overcharged cell or a discharged cell in the battery comprises comparing the state of charge of each cell with state of charge of each of the plurality of cells.” has been replaced with:
-- The method of claim 11, wherein identifying the overcharged cell or the discharged cell in the battery comprises comparing the state of charge of the overcharged cell and the discharged cell with the state of charge of each of the plurality of cells. --  

In Claim 14, lines 1-3, the recitation “A method of claim 11, wherein identifying an
overcharged cell or a discharged cell in the battery comprises comparing the state of charge of each cell with the reference value associated with the battery.” has been replaced with:
-- The method of claim 11, wherein identifying the overcharged cell or the discharged cell in the battery comprises comparing the state of charge of the overcharged cell or the discharged cell with the reference value associated with the battery. -- 

In Claim 16, line 1, the recitation “A method of claim 11,” has been replaced with:


In Claim 17, has been added as shown below: 
-- 17. (New) The method according to claim 11, wherein the reference value associated with the battery is a mean state of charge of the battery. --

Allowable Subject Matter
1.	Claims 1, 4 - 11, 13 - 14 and 16 - 17 are allowed.

2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A system for balancing a battery comprising a second control unit configured to: 
(i) dividing the charge differential based on a number of cells in the remaining pack of cells; and 
(ii) arranging parallel transfer of the divided charge differential between the overcharged cell or the discharged cell and each cell in the remaining pack of cells in the battery via the plurality of reactive charge transfer units, in combination with the remaining claim elements of claim 1.
As to claims 4 - 10, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 11, no prior art of record doesn’t teach alone or in combination:

(i) dividing the charge differential based on number of cells in the remaining pack of cells, and 
(ii) arranging parallel transfer of the divided charge differential between the overcharged cell or the discharged cell and each of the cells in the remaining pack of cells in the battery, in combination with the remaining claim elements of claim 11. 
As to claims 13 - 17, the claims are allowed as being dependent over on allowed claim (claim 11).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Furtner (US # 20130221926)
teaches a  bi-directional charging circuit for a battery having cells in series, BMS providing balancing using reactive charge transfer unit (Fig 4, Transformer 412a-c, [0032, lines 5-8])
- The WIPO Patent Application Publication to Park et al (WO # 2007145464A1) teaches a method of charge equalization of batteries connected in series comprising step of:
A charge equalization method, comprising the steps of: (a) detecting voltages of N series-connected batteries; (b) comparing the detected voltages with a first reference voltage, discharging energy from overcharged batteries, which are charged to voltages 
(c) detecting voltage of the charge storage device, comparing the detected voltage with a second reference voltage, and redistributing the detected voltage to the N series-connected batteries when the detected voltage is equal to the second reference voltage, thus recharging energy drawn from the overcharged batteries in the N series-connected batteries (Claim 27).
Neither Furtner nor Park teaches alone or in combination a system and a method for balancing charge of a battery having plurality of cells, the balancing system and the method is capable of providing charge transfer between the battery cells based on parallel transfer of divided charge differential, as explained in paragraph 2 above.                                                                                                                 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859